Citation Nr: 1025418	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux disease and hyper-contractile, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a compensable disability rating for bilateral 
hearing loss.  

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right fingers 
and thumb disabilities.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left fingers and 
thumb disabilities.  

8.  Entitlement to service connection for a right hand 
disability.  

9.  Entitlement to service connection for a left hand disability.  

10.  Entitlement to service connection for a right wrist 
osteoarthritis.  

11.  Entitlement to service connection for left wrist 
osteoarthritis.  

12.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION


The Veteran served on active duty from March 1947 to October 
1951, and from January 1952 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2010, the Veteran testified during a 
hearing held at the RO before the undersigned.  A transcript of 
the proceeding is of record.  

The Board notes that in a November 2008 decision, the RO 
expressly deferred the adjudication of several claims.  
The issues are (1) entitlement to service connection for a 
cardiac disability including coronary artery disease and 
angina, (2) entitlement to service connection for an upper 
respiratory condition, including bronchopneumonia, 
bronchitis, and frequent colds (previously denied as 
pathology to account for shortness of breath), (3) 
entitlement to service connection for chloracne, and (4) 
entitlement to service connection for peripheral 
neuropathy.  In addition, in December 2008, (5) the 
Veteran filed a claim alleging a total disability rating 
based on individual unemployability (TDIU).  The RO has 
yet to adjudicate that claim as well.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues concerning service connection for the bilateral 
fingers and thumb disability, bilateral hand disability, 
bilateral wrist disability and bladder cancer and the issues 
concerning increased evaluations for sinusitis, hemorrhoids, and 
a hiatal hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus has been assigned a 
10 percent disability rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260. 

2.  A December 2006 VA examination revealed an average pure tone 
threshold of 41 dB and a speech recognition score of 88 percent 
in the right ear and an average pure tone threshold of 61 dB and 
a speech recognition score of 86 in the left ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, DC 6260 (2009). 

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86; Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue concerning the evaluation of tinnitus is 
based on operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court held 
that the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA's General Counsel has held that VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the veteran in 
developing evidence to substantiate a claim, where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.

Moreover, VA's General Counsel has addressed the question of VCAA 
applicability under the specific circumstances at issue here.  
VAOPGCPREC 2-2004 held that under 38 U.S.C.A. § 5103(a) VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability ratings 
for each ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current Diagnostic 
Code 6260 and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations allow 
for the assignment of separate disability ratings for tinnitus.  
The pertinent facts in this case are not in dispute; application 
of pertinent provisions of the law and regulations will determine 
the outcome.  The Board finds that no amount of additional 
evidentiary development would change the outcome of this case, 
and therefore the provisions of the VCAA are not applicable.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 
(2009). The Veteran engaged the services of a representative, was 
provided with ample opportunity to submit evidence and argument 
in support of his claim, and was given the opportunity to present 
testimony at a personal hearing if he so desired.  He did provide 
testimony during the February 2010 hearing and described the 
functional effects of his hearing loss and tinnitus disabilities 
on his activities of daily living.  

Turning to the claim for a compensable evaluation for bilateral 
hearing loss, the Veteran was provided a VA notice letter in 
December 2006.  This letter generally addressed the criteria for 
an increased rating.  An April 2008 VA letter, while not specific 
to this claim on appeal, generally described the way VA assigns 
disability ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Veteran identified relevant VA and private treatment records.  
Those records have been associated with the claims folder.  The 
Veteran has not referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided a 
VA examination in December 2006.  

The examination report reflect consideration of the Veteran's 
past medical history and current complaints, and included 
appropriate findings that were consistent with the evidence of 
record.  There is no objective medical evidence or credible lay 
evidence showing that the service-connected hearing loss 
disability has increased in severity since the December 2006 
examination.  Accordingly, the Board therefore concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
as here, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Tinnitus

In a September 1972 decision the RO granted the Veteran's claim 
for service connection for tinnitus.  A zero percent rating was 
assigned.  In the May 2007 decision on appeal, the RO granted a 
10 percent rating for tinnitus.  In statements of record, the 
Veteran alleges that he is entitled to separate 10 percent 
ratings for each  ear, rather than the single 10 percent rating 
assigned.

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
recurrent tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260, 
note 2.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the 
Court reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent  rating could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 2003, 
versions of Code 6260 required that VA assign dual 10 percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal  Circuit), 
which reversed the Court's decision in Smith, and affirmed VA's 
long-standing interpretation of pre-June 13, 2003, Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

As the current version also, specifically, prohibits a schedular 
rating in excess of a single 10 percent rating for tinnitus, 
however perceived, the Veteran's claim for an increased rating, 
to include assignment of separate 10 percent ratings for each ear 
for his service-connected tinnitus, must be denied.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation suggesting that a schedular evaluation 
would be inadequate or that the disability picture presented is 
exceptional (the symptoms and impairment shown are encompassed by 
the schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not indicated.  As the 
disposition of this claim is based on interpretation of the law, 
and not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

III.  Compensable Rating for Hearing Loss

The Veteran is also seeking an increased rating for his service- 
connected bilateral hearing loss, which is currently rated as 0 
percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6100.  During the hearing before the 
undersigned, the Veteran reported that he often had to turn the 
volume up on the television to hear it.  When communicating with 
others, he reported that he had to face them in order to read 
their lips.  He received current treatment for hearing loss 
through the VA.  VA medical records indicate that he is 
prescribed hearing aids for the hearing loss condition.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 64, 
the numeric designation level is "V" for one ear.  The same 
procedure will be followed for the other ear. 38 C.F.R. § 
4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V," and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used 
for "unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.

Here, the Veteran underwent a VA audiological examination in 
December 2006.  The examination included a review of the 
Veteran's medical records and his medical history related to the 
hearing loss disability.  In terms of history, the Veteran 
reported that he had difficulty hearing in all environments 
without his hearing aids.  He also noticed that even with hearing 
aids, he needed visual cues to understand conversations.  

Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0
35
55
90
LEFT

25
55
65
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 in the left ear.  The average 
puretone threshold loss was 45 in the right ear and 61 in the 
left ear.  

For the right ear, application of an average pure tone threshold 
of 45 dB and a speech recognition score of 88 results in a 
numerical designation of II under Table VI.  

For the left ear, application of an average pure tone threshold 
of 61dB and of the speech recognition score of 86 results in a 
numerical designation of III under Table VI. 

As applied under Table VII, the right ear numerical designation 
of II and the left ear numerical designation of III results in a 
0 percent evaluation.  

In reaching this result, the Board has acknowledged the Veteran's 
lay contentions and his testimony as to how the hearing loss 
disability affected his activities of daily living.  His 
assertions of substantially decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation for 
bilateral hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Nor do his lay assertions include assertions of 
worsening of condition since the most recent VA examination.  As 
such, the Board finds that the December 2006 VA audiologic 
examination to be the most probative evidence addressing the 
current severity of the service-connected hearing loss.  

While the Board herein is denying the claim for a compensable 
evaluation, the Board notes that the Veteran is free to submit 
evidence at a future date in furtherance of the assignment of a 
higher evaluation, such as recent audiological testing reports.  


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected tinnitus is denied.  

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  




REMAND

The Board finds that the Veteran has presented credible testimony 
during the February 2010 hearing indicating that his service-
connected hernia, hemorrhoid, and sinusitis disabilities have 
increased in severity.  Associated VA and private outpatient 
treatment records document treatment for the service-connected 
conditions but do not include findings which would permit the 
Board to accurately rate the disabilities.  

Based upon the clinical and lay evidence showing a worsening of 
the service-connected disabilities, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current level 
of disability.  VA's duty to assist a Veteran includes providing 
a thorough  and contemporaneous examination when the record does 
not  adequately reveal the current state of the Veteran's  
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007)  
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  
The record is inadequate and the need for a  contemporaneous 
examination occurs when the evidence indicates that the current 
rating may be incorrect due to the passage of time and a possible 
increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter 
alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Here, for instance, during the hearing before the undersigned, 
the Veteran described his hernia disability as causing 
"persistent reoccurring epigastric distress."  He stated that 
hemorrhoids resulted in "persistent bleeding or secondary anemia 
or with seizures."  He reported that sinusitis resulted in "two 
or more incapacitating episodes per year."  The Veteran's 
description of the current state of his disabilities, however, 
essentially mimics the language used in the rating criteria for a 
higher disability evaluations.  The Board finds, however, that 
his statements as to increasing severity of his disabilities, 
while credible, are vague and do not provide the Board sufficient 
evidence to rate the claims on appeal.  As such, further 
examination is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

While these matters are being remanded, the RO should obtain any 
recent VA treatment records for the claims.  

In a November 2008 decision, the RO, in pertinent part, denied a 
claim for service connection for bladder cancer, claims for 
service connection for bilateral finger and thumb disabilities, 
bilateral hand disabilities, and bilateral wrist disabilities.  
As noted in the Introduction above, the RO also deferred the 
adjudication of a claim for an upper respiratory infection, 
including bronchopneumonia, bronchitis, and frequent colds 
(previously denied as pathology to account for shortness of 
breath).   

In October 2009, the Veteran filed a notice of disagreement as to 
these issues.  His notice of disagreement with respect to the 
claim for service connection for an upper respiratory infection 
is ineffective, however, as the RO has yet to adjudicate that 
issue.  

As to the remaining issues, however, the Board notes that after a 
notice of disagreement has been filed in any claim, the RO is 
required to issue a statement of the case containing a summary of 
the evidence, the applicable laws and regulations, and an 
explanation as to the decision previously reached, unless the 
Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999).  While the Board accepted the Veteran's 
testimony as to these claims, the testimony alone, in the absence 
of a statement of the case and a the timely filing of a 
substantive appeal does not vest the Board with jurisdiction to 
consider these matters.  

Thus, the Board accepts limited jurisdiction over these issues, 
for the sole purpose of remanding to order issuance of a 
statement of the case along with information about the process 
for perfecting an appeal as to these issues, if the Veteran so 
desires.  However, the Veteran has not yet been provided with 
notification of the unique character of evidence that must be 
presented to support an application to reopen a previously and 
finally disallowed claim as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all outstanding VA outpatient 
treatment records generated since April 2009.  

2.  Thereafter, schedule the Veteran for the 
appropriate VA examination(s) to obtain 
findings as to the current severity of the 
service-connected hernia, hemorrhoid, and 
sinusitis disabilities.  All indicated tests 
and  studies are to be performed.  Prior to  
the examination, the claims folder must  be 
made available to the physician for  review 
of the case.  

For service-connected hernia residuals: 

The examiner should note whether the 
condition is productive of persistently 
recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by 
substantial arm or shoulder pain, productive 
of considerable impairment of health; whether 
two or more of the foregoing symptoms are 
present but with less severity; and/or 
whether the condition is productive of 
symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of health.  

For service-connected hemorrhoids:  
The examiner should indicate whether the 
hemorrhoids are large, thrombotic, or 
irreducible, whether there is excessive 
redundant tissue, whether there is evidence 
of frequent recurrences, whether there is 
persistent bleeding with secondary anemia, 
and whether there are fissures. 

For service-connected sinusitis:

The examiner is to indicate whether the 
Veteran experiences any incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; whether the Veteran 
experiences any non-incapacitating episodes 
per year of sinusitis characterized by 
headaches, pain, and purulent discharge or 
crusting.  In each case, the examiner is to 
indicate how many incapacitating or non-
incapacitating episodes the Veteran 
experiences yearly.  An incapacitating 
episode of sinusitis means one that requires 
bed rest and treatment by a physician. 

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the  consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event he does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was  returned as 
undeliverable. 

4.  Then review the Veteran's claims in light 
of the additional evidence obtained.   If any 
benefit is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of  the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration. 

5.  The RO/AMC should furnish the Veteran 
with a Statement of the Case pertaining to 
the issues of:  (1) entitlement to service 
connection for bladder cancer; (2) an 
application to reopen a claim of entitlement 
to service connection for right fingers and 
thumb disabilities; (3) an application to 
reopen a claim of entitlement to service 
connection for left finger and thumb 
disabilities;(4) entitlement to service 
connection for a right hand disability; (5) 
entitlement to service connection for a left 
hand disability; (6) entitlement to service 
connection for right wrist disability; and 
(7) entitlement to service connection for a 
left wrist disability. 

These claims will not be returned to the 
Board unless the Veteran perfects an appeal 
by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


